        Case 1:18-cv-00137-N Document 53 Filed 11/28/18 Page 1 of 8



               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

WENDY FITZWATER                           )
    Plaintiff,                            )
                                          )
v.                                        ) CIVIL ACTION NO. 18-00137-N
                                          )
MIKE COLE, SR, et al.,                    )
    Defendants.                           )

                         MEMORANDUM OPINION

        This action is before the Court on the “Motion for Expedited Court-

Supervised Notice to the Putative Class and for Conditional Certification” (Doc.

31), and separate supporting memorandum brief (Doc. 32), filed by Plaintiff

Wendy Fitzwater.    The Defendants have timely filed a response (Doc. 35) in

opposition to the motion, and Fitzwater has timely filed a reply (Doc. 36) to the

response.    The undersigned heard oral argument regarding the motion at a

telephonic scheduling conference with counsel for the parties held November 16,

2018.    The Defendants have supplemented their briefing (see Doc. 48) in

accordance with the matters discussed at the conference, Fitzwater has filed a

response (Doc. 50) to that supplement, and the Defendants have moved to strike

the response as untimely (see Doc. 51).

        Fitzwater’s complaint alleges violations of, and proposes to bring a

collective action under, the Fair Labor Standards Act, 29 U.S.C. § 201 et. seq.

(“FLSA”).1



1 “An employer who violates the FLSA is liable to its employees for both unpaid
minimum wages or overtime compensation and for an equal amount in
liquidated damages.” Lynn's Food Stores, Inc. v. U.S. By & Through U.S. Dep't of
      Case 1:18-cv-00137-N Document 53 Filed 11/28/18 Page 2 of 8



      The FLSA authorizes collective actions against employers accused
      of violating the FLSA. 29 U.S.C. § 216(b). Section 216(b) provides
      that “[a]n action ... may be maintained against any employer ... by
      any one or more employees for and in behalf of himself or
      themselves and other employees similarly situated.” 29 U.S.C. §
      216(b). Thus, to maintain a collective action under the FLSA,
      plaintiffs must demonstrate that they are similarly situated. See
      Anderson v. Cagle's, 488 F.3d 945, 952 (11th Cir. 2007).

      Participants in a § 216(b) collective action must affirmatively opt
      into the suit. 29 U.S.C. § 216(b) (“No employee shall be a party
      plaintiff to any such action unless he gives his consent in writing to
      become such a party and such consent is filed in the court in which
      such action is brought.”). That is, once a plaintiff files a complaint
      against an employer, any other similarly situated employees who
      want to join must affirmatively consent to be a party and file
      written consent with the court. Albritton v. Cagle's, 508 F.3d 1012,
      1017 (11th Cir. 2007).

      Because similarly situated employees must affirmatively opt into
      the litigation, the decision to certify the action, on its own, does not
      create a class of plaintiffs. Rather, the “existence of a collection
      action under § 216(b) ... depend[s] on the active participation of
      other plaintiffs.” Cameron–Grant v. Maxim Healthcare Servs. Inc.,
      347 F.3d 1240, 1249 (11th Cir.2003) (“Under § 216(b), the action
      does not become a ‘collective’ action unless other plaintiffs
      affirmatively opt into the class by giving written and filed
      consent.”). The benefits of a collective action “depend on employees
      receiving accurate and timely notice ... so that they can make
      informed decisions about whether to participate.” See Hoffmann–
      La Roche, Inc. v. Sperling, 493 U.S. 165, 170, 110 S. Ct. 482, 486,
      107 L.Ed.2d 480 (1989). Therefore, the importance of certification,
      at the initial stage, is that it authorizes either the parties, or the
      court itself, to facilitate notice of the action to similarly situated
      employees. Hipp v. Liberty Nat'l Life Ins. Co., 252 F.3d 1208, 1218
      (11th Cir. 2001). After being given notice, putative class members
      have the opportunity to opt-in. The action proceeds throughout
      discovery as a representative action for those who opt-in. See id.

      The key to starting the motors of a collective action is a showing
      that there is a similarly situated group of employees. See Anderson,
      488 F.3d at 953; Hipp, 252 F.3d at 1217.



Labor, Employment Standards Admin., Wage & Hour Div., 679 F.2d 1350, 1352
n.2 (11th Cir. 1982) (citing 29 U.S.C. § 216(b))
         Case 1:18-cv-00137-N Document 53 Filed 11/28/18 Page 3 of 8



         …

         While not requiring a rigid process for determining similarity, [the
         Eleventh Circuit] ha[s] sanctioned a two-stage procedure for
         district courts to effectively manage FLSA collective actions in the
         pretrial phase. The first step of whether a collective action should
         be certified is the notice stage. Anderson, 488 F.3d at 952–53; Hipp,
         252 F.3d at 1218. Here, a district court determines whether other
         similarly situated employees should be notified…This first step is
         also referred to as conditional certification since the decision may
         be reexamined once the case is ready for trial. Albritton, 508 F.3d
         at 1014 (discussing Hipp's first stage as “conditionally certifying
         the collective action”); Anderson, 488 F.3d at 952 (stating district
         court certified collective action, “but only conditionally,” noting the
         possibility of later decertifying once discovery is substantially
         over).

         The second stage is triggered by an employer’s motion for
         decertification. Anderson, 488 F.3d at 953. At this point, the
         district court has a much thicker record than it had at the notice
         stage, and can therefore make a more informed factual
         determination of similarity. Id. This second stage is less lenient,
         and the plaintiff bears a heavier burden.

Morgan v. Family Dollar Stores, Inc., 551 F.3d 1233, 1258–61 (11th Cir. 2008)

(footnotes omitted). Fitzwater’s present motion invokes the two-stage procedure

described above and moves for stage-one conditional certification of the following

putative class: “All current and former employees of Big Mike’s Steakhouse for

whom Defendants claimed a ‘tip credit’ by paying them a direct hourly wage of

less than $7.25 per hour for any work week since September 10, 2015.” (Doc. 31

at 1).

         In response, the Defendants point out that in April 2018, after Fitzwater

filed this action on March 21, 2018, but before the Defendants were served with

the complaint in late May and early June, compare (Doc. 1) with (Docs. 6 – 12,

15), the Wage and Hour Division of the U.S. Department of Labor (“DOL”)
       Case 1:18-cv-00137-N Document 53 Filed 11/28/18 Page 4 of 8



initiated an audit of the Defendants’ payroll practices. (See Doc. 35 at 3). The

DOL issued its determinations to the Defendants on August 22, 2018, “including

a settlement demand requiring payment of back wages and other elements of

compensation, including properly calculated overtime and other elements of

compensation, to all current and former employees, with the sole exception of

Plaintiff Fitzwater. The Agency’s determination and settlement demand

included loss of Defendants’ ‘tip credit’ due to a tip pooling arrangement that was

deemed not compliant with the FSLA.” (Id.). The DOL did not assess liquidated

damages after determining no willful conduct on the part of the Defendants. (Id.

at 4). Fitzwater was excluded from the DOL’s payment compensation roster due

to the DOL’s policy of not representing employees who are represented by

counsel and have claims pending in court. (Id.). The roster did include former

employee Carlissa Phillips (id.), to date the only opt-in plaintiff (see Doc. 33).

       The Defendants assert that they have agreed to pay the DOL’s settlement

demand for all current and former employees on the compensation roster and

have transmitted settlement payments “to all current and former employees

with the exception of Plaintiff Fitzwater and Ms. Carlissa Phillips.” (Doc. 35 at

5). The Defendants request that the Court exercise its inherent power to control

its docket by staying this case to allow for the DOL settlement process to

conclude. In reply, Fitzwater opposes the request for a stay.

       Briefing on the present motion closed after October 4, 2018 (see Doc. 34).

In their supplemental response, filed November 19, 2018, the Defendants further

represent that as of that date, of the 69 employees to whom the DOL directed
       Case 1:18-cv-00137-N Document 53 Filed 11/28/18 Page 5 of 8



notice of the settlement proceedings, settlement payments have been distributed

to all 69 employees, 68 out of the 69 have accepted the settlement payments, and

64 of the 68 who accepted payments have returned executed WH-58 form claim

releases.2 3

       “[U]nder [28 U.S.C.] section 216(c), the Secretary of Labor is authorized to

supervise payment to employees of unpaid wages owed to them. An employee

who accepts such a payment supervised by the Secretary thereby waives his

right to bring suit for both the unpaid wages and for liquidated damages,

provided the employer pays in full the back wages.” Lynn's Food Stores, Inc. v.

U.S. By & Through U.S. Dep't of Labor, Employment Standards Admin., Wage &

Hour Div., 679 F.2d 1350, 1353 (11th Cir. 1982). “For there to be a valid waiver

section 216(c) simply requires (a) that the employee agree to accept the payment

which the Secretary determines to be due and (b) that there be ‘payment in full.’




2“A WH–58 is a standard form used by the DOL to inform an employee that,
although he has the right to file suit under 29 U.S.C. § 216(b), acceptance of the
back wages offered will result in waiver of those rights. The DOL can either
authorize an employer to use the WH–58 or authorize other waiver language.”
Niland v. Delta Recycling Corp., 377 F.3d 1244, 1248 (11th Cir. 2004) (per
curiam) (citing 29 C.F.R. § 516.2(b)(2) (“Every employer who makes retroactive
payment of wages or compensation under the supervision of the Administrator of
the Wage and Hour Division pursuant to section 16(c) and/or section 17 of the
Act, shall…(2) Prepare a report of each such payment on a receipt form provided
by or authorized by the Wage and Hour Division, and (i) preserve a copy as part
of the records, (ii) deliver a copy to the employee, and (iii) file the original, as
evidence of payment by the employer and receipt by the employee, with the
Administrator or an authorized representative within 10 days after payment is
made.”)).

3The Defendants represent that one employee “has relocated out of state and
could not be located.” (Doc. 48 at 2).
       Case 1:18-cv-00137-N Document 53 Filed 11/28/18 Page 6 of 8



” Sneed v. Sneed's Shipbuilding, Inc., 545 F.2d 537, 539 (5th Cir. 1977).4

       The Defendants do not argue against application of the two-stage

procedure outlined in Morgan, nor do they attempt to rebut Fitzwater’s evidence

and argument that there is a putative class of “similarly situated employees.”

Indeed, by arguing for allowing the DOL settlement proceedings, involving

dozens of the Defendants’ employees, to continue so as to resolve the claims at

issue in this action, the Defendants tacitly concede that a putative class exists.

Upon consideration, the undersigned finds it appropriate to conditionally certify

a collective action with a putative class of “[a]ll current and former employees of

Big Mike’s Steakhouse for whom Defendants claimed a ‘tip credit’ by paying

them a direct hourly wage of less than $7.25 per hour for any work week since

September 10, 2015.”5



4“The Eleventh Circuit, in the en banc decision Bonner v. City of Prichard, 661
F.2d 1206, 1209 (11th Cir.1981), adopted as precedent decisions of the former
Fifth Circuit rendered prior to October 1, 1981.” Smith v. Shook, 237 F.3d 1322,
1325 n.1 (11th Cir. 2001) (per curiam).

5 In making this determination, the undersigned has considered the Eleventh
Circuit’s guidance on the meaning of “similarly situated” set forth in Morgan,
551 F.3d at 1259-60. Moreover, the Eleventh Circuit “described the standard for
determining similarity, at this initial stage, as ‘not particularly stringent,’ ‘fairly
lenient,’ ‘flexible,’ ‘not heavy,’ and ‘less stringent than that for joinder under Rule
20(a) or for separate trials under 42(b),’ ” and has “noted that at the initial stage,
courts apply a ‘fairly lenient standard.’ ” Id. at 1260-61 (citations and alteration
omitted). This Court’s “broad discretion at the notice stage is thus constrained,
to some extent, by the leniency of the standard for the exercise of that
discretion.” Id. at 1261. See also Calderone v. Scott, 838 F.3d 1101, 1104 (11th
Cir. 2016) (“To maintain an opt-in collective action under § 216(b), plaintiffs
must demonstrate that they are ‘similarly situated.’ At the certification stage,
this requirement is not particularly stringent: opt-in plaintiffs need show only
that their positions are similar, not identical, to the positions held by the
putative class members.” (citation and quotations omitted)).
       Case 1:18-cv-00137-N Document 53 Filed 11/28/18 Page 7 of 8



       Moreover, the undersigned finds that the pendency of the DOL’s parallel

settlement proceedings does not warrant a stay or denial of conditional

certification.   Nothing in the plain text of the FLSA suggests that a DOL-

supervised settlement proceeding and a district court collective action cannot

proceed at the same time, 6 and given that “[t]he broad remedial goal of the

[collective action] statute should be enforced to the full extent of its terms[,]”

Hoffmann-La Roche Inc. v. Sperling, 493 U.S. 165, 173 (1989), the undersigned

finds that the rights of the putative class will be best protected by allowing

notice of this action to issue. Those who have not yet waived their right to bring

a private action will be presented with an alternative to accepting the settlement

proposed by the DOL (which no employee is required to accept), and Fitzgerald

claims that “the DOL settlement omits an entire class of workers, whom the

Named Plaintiff seeks to represent – that is, all workers who worked for

Defendants more than two years ago but less than three years ago.” (Doc. 36 at

3). Fitzgerald has also cited sufficient case law persuading the undersigned that

whether a potential opt-in plaintiff has waived his or her right to seek redress

under the FLSA in federal court by accepting a DOL settlement, and whether

the settlement and waiver came about through adequate DOL supervision, are

issues more appropriately addressed in a motion to dismiss and/or for summary



6 On the other hand, the FLSA does explicitly provide that the “right ... to bring
[a collective action] ... shall terminate upon the filing of a complaint by the
Secretary ... in which a recovery is sought of unpaid minimum wages or unpaid
overtime compensation. 29 U.S.C. § 216(b). Also cf. Calderone v. Scott, 838 F.3d
1101, 1104 (11th Cir. 2016) (“Our sister Circuits have ruled, and we agree, that
the FLSA’s plain text does not indicate that a collective action and a state-law
class action cannot be maintained at the same time.”).
       Case 1:18-cv-00137-N Document 53 Filed 11/28/18 Page 8 of 8



judgment, and only in the event that person actually opts into this case, an event

which might not even come to pass.

       In accordance with the foregoing, the undersigned will, in due course after

hearing from the parties at the telephonic follow-up scheduling conference set for

November 29, 2018, at 2:30 p.m. (see Doc. 49), enter a separate order denying the

Defendants’ motion to stay, granting Fitzwater’s motion for conditional

certification, and setting forth additional appropriate provisions and instructions

to effectuate notice.7

       DONE this the 28th day of November 2018.

                                  /s/ Katherine P. Nelson
                                  KATHERINE P. NELSON
                                  UNITED STATES MAGISTRATE JUDGE




7The Defendants’ motion to strike correctly observes that Fitzwater’s response
to the Defendants’ supplement was not filed by the November 21 deadline to do
so imposed on the record at the scheduling conference. Because consideration of
Fitzwater’s response does not alter the conclusions reached herein, the motion to
strike (Doc. 51) will be denied as moot by separate order.
